Exhibit 10.1


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

        This Amended and Restated Employment Agreement (“Agreement”) is entered
into as of May 9, 2007, by and between BENJ. A SMITH III, a Michigan resident
(“Smith”), and MACATAWA BANK CORPORATION, a Michigan corporation (“Company”).

RECITALS

        Smith and the Company previously entered into an Employment Agreement
dated August 25, 2004, and wish to amend and restate that agreement to change
the monthly compensation amount.

        Smith is the founder of Macatawa Bank (the “Bank”) and the Company. He
currently serves as the Chairman and Chief Executive Officer of the Company. He
has been in the banking and investment business for many years and is
knowledgeable in all phases of the business of the Company and the Bank,
including financial, management and operational matters and is a key employee
who has played a major role in the success of the Company and the Bank. Smith is
planning to resign his position as Chief Executive Officer of the Company.
However, it is expected that Smith will continue to be actively engaged as an
employee of the Bank or the Company for some period of time and the Company
wishes to secure access to the benefits of Smith’s expertise and experience. The
Company has also agreed that in the event of Smith’s death his family should
have the benefit of the compensation provided in this Agreement even though
Smith would not be available to serve the Company.

        References to a “Macatawa Entity” in this Agreement include the Company,
the Bank and any other entity controlled by the Company or the Bank.

        Accordingly, the parties have entered into this Amended and Restated
Agreement.

        1.        Commitment. At such time as Smith resigns as the Chief
Executive Officer of the Company, the Company shall cause the Bank to continue
Smith as an employee on the terms set forth in this Agreement.

        2.        Term. The term of the employment arrangement shall begin on
the date (“Commencement Date”) that Smith resigns as the Chief Executive Officer
of the Company. This arrangement will expire six (6) years after the
Commencement Date (“Expiration Date”) unless terminated earlier as provided in
this Agreement.

        3.        Services. During the term that the services are to be
performed, Smith shall remain employed by the Bank. He shall be expected to
provide services to the Bank and the Company in areas consistent with his
current capacity and as directed by the Board of Directors or senior management
of the Bank or the Company and is expected to devote time to Company business
during the term of this agreement similar to the amount of time devoted
currently. Such services may include providing advice and consultation with
respect to any and all phases or aspects of the Bank’s or the Company’s business
or operations.

--------------------------------------------------------------------------------



        4.        Availability. Smith shall make himself available to perform
services at reasonable times during ordinary business hours. It is understood
and agreed, however, that such performance of such services shall not require
Smith’s full-time or his physical presence at the Bank or Company offices but
shall be sufficient if provided by telephone, by letter or e-mail advice or by
meetings with Bank or Company officials and others at such place or places as
may be mutually convenient and acceptable to the Bank or the Company and Smith.
These provisions are consistent with Smith’s mode of operation in his current
capacity with the Bank and Company.

        5.        Compensation. As compensation for Smith remaining employed by
the Bank and performing the services contemplated during the term of this
Agreement, the Company shall pay or cause the Bank to pay to Smith, Twenty
Thousand Eight Hundred Thirty-Three and 33/100 Dollars ($20,833.33) per month
beginning as of the Commencement Date. In the event of Smith’s death before the
Expiration Date, these payments shall continue to be made until the Expiration
Date to Smith’s wife, or if she is deceased to Smith’s living children in equal
shares. The Company or the Bank shall also promptly reimburse Smith for
reasonable expenses that he incurs in connection with performing his services
upon submission of proper verification to the Company as to the nature and
amount of those expenses. Smith shall not be entitled to participate in the
Company’s or the Bank’s health, medical, hospitalization, dental or disability
plans. Smith shall be eligible to participate in the Company’s Stock
Compensation Plan.

        6.        Termination. The service obligations of Smith and the
Company’s payment obligations shall terminate:

        (a)        Immediately upon the Expiration Date;


        (b)        Immediately upon mutual written agreement of Company and
Smith; or


        (c)        At the option of Company for “cause” as defined below. For
purposes of this Agreement, “cause” shall be any of the following reasons:


        (i)          Smith’s personal dishonesty materially and adversely
affecting a Macatawa Entity;


        (ii)         Willful misconduct materially and adversely affecting a
Macatawa Entity;


        (iii)        Willful breach of a fiduciary duty to a Macatawa Entity
involving personal profit; or


        (iv)        The order of any supervising agency with jurisdiction over
the affairs of a Macatawa Entity or a court order obtained at the request of any
such agency.


2

--------------------------------------------------------------------------------



        For purposes of this Agreement, no act or failure to act on Smith’s
behalf shall be considered “willful” unless done, or admitted to be done, by him
not in good faith and unless he knew or should have known that his action or
admission was not in, or was opposed to, the best interests of a Macatawa
Entity; provided, that any act or omission to act on Smith’s behalf in reliance
upon an opinion of counsel to the Company or counsel to Smith shall not be
deemed to be willful. Smith shall not be deemed to have been terminated for
cause unless or until there shall have been delivered to him a copy of the
certification of a majority of the non-officer members of the Company’s Board of
Directors finding that, in the good faith opinion of such majority, Smith was
guilty of conduct deemed to be cause and specifying the details thereof, after
reasonable notice to Smith and an opportunity for him, together with his
counsel, to be heard before such majority.

        Notwithstanding any other provision of this Agreement, if this Agreement
is terminated pursuant to this Section 6, the Company shall not be liable to
Smith for any cost or obligation, except as may have been earned by Smith prior
to the date of the termination.

        7.        Severability. The parties believe that every provision of this
Agreement is effective and valid under applicable law, and whenever possible,
each provision of this Agreement shall be interpreted in such a manner as to be
effective and valid. If any provision of this Agreement is held, in whole or in
part, to be invalid, the remainder of such provision and this Agreement shall
remain in full force and effect, with the offensive term or condition being
stricken to the extent necessary to comply with any conflicting law.

        8.        Waiver. No provision of this Agreement shall be waived by any
party hereto, unless such waiver is in a writing, signed by a duly authorized
representative of the party against whom such waiver is sought to be enforced. A
waiver by either party of any breach or failure to comply with any provision of
this Agreement by the other party shall not be construed as or constitute a
continuing waiver of such provision or a waiver of any other breach of or
failure to comply with any other provision of this Agreement.

        9.        Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the parties and their respective heirs, personal
representatives, successors and assigns.

        10.        Amendment. This Agreement may not be amended or modified
except by the further written agreement of Company and Smith.

        11.        Notice. All notices hereunder shall be sent by telefax or by
U.S. Mail, by mailing such notice in the Untied States mail, first-class postage
prepaid, registered or certified mail, return receipt requested to the other
party at the last known address of such party or at such other address as a
party shall from time to time designate in writing to the other party.

        12.        Applicable Law; Jurisdiction; Venue. The terms and conditions
of this Agreement shall be governed, construed, interpreted and enforced in
accordance with the domestic laws of the State of Michigan, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Michigan or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Michigan. Any and all
actions concerning any dispute arising hereunder shall be filed and maintained
in the Circuit Court of Ottawa County, Michigan or the federal district court
for the Western District of Michigan. The parties specifically consent and
submit to the jurisdiction and venue of such state or federal court.

3

--------------------------------------------------------------------------------



        13.        Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement. The provisions of this Agreement shall supersede all contemporaneous
oral agreements, communications and understandings and all prior oral and
written communications, agreements and understandings between the parties with
respect to the subject matter of this Agreement. Each party acknowledges that no
representation, inducement or condition not set forth herein has been made or
relied upon by either party.

        IN WITNESS WHEREOF, Company and Smith have executed this Agreement as of
the Effective Date, intending to be legally bound.

SMITH


/s/ Benj. A. Smith, III
——————————————
Benj. A. Smith, III


MACATAWA BANK CORPORATION


By: /s/ Philip Koning
      ——————————————
      Philip Koning
      Treasurer and Secretary
